               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        NORTHERN DIVISION

UNITED STATES OF AMERICA

V.                                           CRIMINAL NO. 3:19cr136-DPJ

LUCRECIA GARRIL-LOPEZ


                        Motion to Continue Proceedings


      Comes now Defendant LUCRECIA GARRIL-LOPEZ and files this Motion

to Continue Proceedings. In support of this Motion, Defendant presents the

following:

      A Motion has been filed in this case under Rule 5 of the Federal Rules of

Criminal Procedure in which the Defendant requests for the initial appearance /

arraignment to be conducted in the Western District of Louisiana. The

undersigned has been informed that a number of defendants, including possibly the

Defendant in this case, will be transported from Jena, Louisiana to Jackson,

Mississippi during the first part of next week. The purpose of bringing the

defendant to Jackson is to have initial appearances / arraignments in numerous

immigration related case that originated from the ICE raids earlier this month.

      Defendant seeks a continuance to allow the Court an opportunity to consider

and rule on Defendant’s Motion under Rule 5. If the Court grants that Motion,


                                         1
then transporting Defendant to Jackson for an initial appearance / arraignment will

be unnecessary because that proceeding will occur in the Western District of

Louisiana.

      WHEREFORE, Defendant LUCRECIA GARRIL-LOPEZ respectfully asks

this Court to grant this Motion to Continue Proceedings.

      Respectfully submitted, this the 22nd day of August, 2019.

                                        Omodare B. Jupiter
                                        Omodare B. Jupiter (Miss. Bar # 102054)
                                        Federal Public Defender
                                        N. and S. Districts of Mississippi
                                        200 S. Lamar St., Suite 200 North
                                        Jackson, Mississippi 39201
                                        Telephone: (601)948-4284
                                        Facsimile: (601)948-5510
                                        Email: omodare_jupiter@fd.org

                                        Attorney for Defendant

                          CERTIFICATE OF SERVICE

      I, Omodare B. Jupiter, certify that on August 22, 2019, this Motion was filed

with the Clerk of the United States District Court for the Southern District of

Mississippi, using the electronic case filing system, which in turn sent an electronic

copy of this Motion to all attorneys of record in this case.

                                        Omodare B. Jupiter
                                        Omodare B. Jupiter

                                        Attorney for Defendant



                                           2
